Title: Thomas Jefferson to Joseph C. Cabell, 24 October 1817
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


                    
                        
                            Dear Sir
                            Monticello
Oct. 24. 17.
                        
                        Yours of the 14th came to hand two days ago. soon after you left us I recieved the pamphlet you were so kind as to have directed to me, containing several papers on the establishment of a system of education. a serious perusal of the bill for that purpose convinced me that unless something less extravagant could be devised the whole undertaking must fail. the primary schools alone on that plan would exhaust the whole funds, the Colleges as much more & an university would never come into question. however slow & painful the operation of writing is become from a stiffening wrist, and however deadly my aversion to the writing table, I determined to try whether I could not contrive a plan more within the compass of our funds. I send you the result brought into a single bill, lest by bringing it on by detachment some of the parts might be lost. you ask if we should not associate with it the petty academies & colleges spread over the state in order to engage their interest? why should we? for their funds? they have none. scarcely any of them have funds to keep their buildings in repair. they depend on what they get from their students. aggregated to our regular system they would make it like the image of brass & clay, substances which can never amalgamate. they would only embarras & render our Colleges impracticable. I have always found it best never to permit a rational plan to be marred by botching. you would lose on the vote more honest friends than you would reconcile dishonest enemies, under which term I include those who would sacrifice the public good to a local interest. however take it and make of it what you can, if worth any thing. communicate it also to mr Rives if you please. I meddle no more with it. there is a time to retire from labor, & that time is come with me. it is a duty as well as the strongest of my desires to relinquish to younger hands the government of our bark and resign myself, as I do willingly to their care. our Central college gives me more employment than I am equal to. the dilatoriness of the workmen gives me constant trouble. it has already brought into doubt the completion this year of the building begun, which obliges me to be with them every other day. I follow it up from a sense of the impression which will be made on the legislature by the prospect of it’s immediate operation. the walls should be done by our next court, but they will not by a great deal. we hope to see you then. en attendant I salute you with friendship & respect.
                        Th: Jefferson
                    
                    
                        P.S. I drew a plan of a College and it’s dormitories, such as the bill calls for to demonstrate that it will not cost more than the sum allotted.
                    
                